UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-21507 POWERWAVE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 11-2723423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 E. St. Andrew Place, Santa Ana, CA 92705 (Address of principal executive offices, zip code) (714) 466-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of August 3, 2011, the registrant had 158,343,298 shares of Common Stock outstanding. POWERWAVE TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE SIX MONTHS ENDED JULY 3, 2011 TABLE OF CONTENTS PAGE CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS 3 HOW TO OBTAIN POWERWAVE SEC FILINGS 3 PART I – FINANCIAL INFORMATION 4 Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 30 PART II – OTHER INFORMATION 31 Item1. Legal Proceedings 31 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item6. Exhibits 46 SIGNATURES 47 2 Table of Contents CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 that concern matters that involve risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. These forward-looking statements are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact contained in this report, including, without limitation, statements regarding future events, our future financial performance, our business strategy and plans and objectives of management for future operations, are forward-looking statements. We have attempted to identify forward-looking statements by terminology including “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “should” or “will” or the negative of these terms or other comparable terminology. Although we do not make forward-looking statements unless we believe we have a reasonable basis for doing so, we cannot guarantee their accuracy. Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results and the timing of certain events to differ materially from future results expressed or implied by such forward-looking statements. Actual results could differ materially from those projected in forward-looking statements as a result of the following factors, among others: · our reliance upon a few customers to generate the majority of our revenues; · the competitiveness of our industry, which is characterized by rapid technological change; · our ability to enhance our existing products or develop new products that meet our customers’ needs and requirements; · a reduction in our sales due to our strategic focus on growing sales of higher margin products; · our dependence upon single sources or limited sources for key components and products; · financial difficulties of our key customers or suppliers; · potential unexpected cost increases in coverage systems projects; · continuing declines in the sales prices of our products; · potential direct competition from our suppliers, contract manufacturers and customers; · the future growth, or lack of growth, in the wireless communications industry; · inventory fluctuations due to our reliance on contract manufacturers, components and supply chains with long lead times; · our ability to hire and retain highly-qualified technical and managerial personnel; · risks related to our international operations, including with respect to operations in Asia and Europe; · our ability to protect our intellectual property and third party claims of intellectual property infringement; · increasing commodity and energy costs; · the nature and complexity of regulatory requirements that apply to us, and our ability to obtain or maintain any required regulatory approvals; · continued or increased economic uncertainty resulting from the recent economic recession; and · other risks set forth in Item 1A of Part II of this Quarterly Report on Form 10-Q,entitled“Risk Factors.” Readers are urged to carefully review and consider the various disclosures made by the Company, which attempt to advise interested parties of the risks, uncertainties, and other factors that affect our business, operating results, financial condition and stock price, including without limitation the disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report and in the consolidated financial statements and notes thereto included elsewhere in this report, as well as the disclosures made under the captions “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, “Risk Factors”, “Consolidated Financial Statements” and “Notes to Consolidated Financial Statements” included in our Annual Report on Form 10-K for the fiscal year ended January 2, 2011, and in other filings we make with the SEC. Because the risks and uncertainties discussed in this report and other important unanticipated factors may affect the Company’s operating results, past performance should not be considered as indicative of future performance, and investors should not use historical results to anticipate results or trends in future periods.Furthermore, such forward-looking statements speak only as of the date of this report. We expressly disclaim any intent or obligation to update any forward-looking statements after the date hereof to conform such statements to actual results or to changes in our opinions or expectations except as required by applicable law or the rules of the NASDAQ Stock Market. HOW TO OBTAIN POWERWAVE SEC FILINGS All reports filed by the Company with the SEC are available free of charge via EDGAR through the SEC website at www.sec.gov. In addition, the public may read and copy materials filed by the Company with the SEC at the SEC’s public reference room located at treet, N.E., Washington, D.C. 20549.The Company also provides copies of its Forms 8-K, 10-K, 10-Q , Proxy Statement, and amendments thereto, at no charge to investors upon request and makes electronic copies of its most recently filed reports available through its website at www.powerwave.com as soon as reasonably practicable after filing such material with the SEC. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) July 3, January 2, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for sales returns and doubtful accounts of $4,879 and $4,595, respectively Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and employee benefits Accrued restructuring costs Accrued expenses and other current liabilities Current portion of long term debt Total current liabilities Long-term debt Other liabilities Total liabilities Commitments and contingencies (Notes 8 and 9) Shareholders’ equity (deficit): Preferred Stock, $0.0001 par value, 5,000,000 shares authorized and no shares issued or outstanding — — Common Stock, $0.0001 par value, 250,000,000 shares authorized, 169,208,352 and 168,468,792 shares issued and outstanding, respectively Accumulated other comprehensive income Accumulated deficit ) ) Net shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents POWERWAVE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended July 3, July 4, July 3, July 4, Net sales $ Cost of sales: Cost of goods Restructuring and impairment charges — — Total cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Restructuring and impairment charges 41 42 Total operating expenses Operating income Other (expense), net ) Income (loss) before income taxes ) Income tax provision Net income (loss) $ $ $
